Case: 1:18-op-45090-DAP Doc #: 194-5 Filed: 12/20/19 1 of 4. PageID #: 10235




                         EXHIBIT 5
   Case: 1:18-op-45090-DAP Doc #: 194-5 Filed: 12/20/19 2 of 4. PageID #: 10236



                       UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )      MDL No. 2804
 OPIATE LITIGATION                               )
                                                 )      Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
 Track One-B Cases                               )      Judge Dan A. Polster
                                                 )

                 DECLARATION OF JAMES TSIPAKIS IN SUPPORT OF
              PHARMACY DEFENDANTS’ MOTION FOR RECONSIDERATION

         Pursuant to 28 U.S.C. § 1746, I, James Tsipakis, hereby declare as follows:

         1.     I am the Senior Vice President for Pharmacy at Giant Eagle, Inc. (“Giant Eagle”).

I am also a licensed pharmacist. I submit this Declaration on behalf of Defendant Giant Eagle, of

which Defendant HBC Service Company is a division, in support of Pharmacy Defendants’

Motion for Reconsideration.

         2.     At the current time, Giant Eagle has 38 grocery stores with in-store pharmacies in

Cuyahoga and Summit Counties and 108 grocery stores with in-store pharmacies in the state of

Ohio. Across the entire Giant Eagle grocery chain, there are 212 Giant Eagle grocery stores with

in-store pharmacies or stand-alone pharmacies.

         3.     Giant Eagle and HBC Service Company are not properly named parties in any cases

outside of Ohio. While Giant Eagle and HBC Service Company have been sued in other opioid

actions, in each such case Giant Eagle and HBC Service Company have been improperly named

because neither has ever done business in any of the jurisdictions involved in those other actions.

         4.     In Cuyahoga County, Giant Eagle pharmacies dispensed medications pursuant to a

prescription more than 6.3 million times since September 2016. In Summit County, Giant Eagle




A1432836.6                                       1
   Case: 1:18-op-45090-DAP Doc #: 194-5 Filed: 12/20/19 3 of 4. PageID #: 10237



pharmacies dispensed medications pursuant to a prescription more than 4 million times since

September 2016.

         5.      In the year 2017 alone, Giant Eagle pharmacies dispensed medications pursuant to

a prescription more than 22.7 million times across the entire chain.

         6.      Giant Eagle maintains dispensing data electronically. A significant portion of that

data constitutes electronic protected health information, or ePHI. The federal Health Insurance

Portability and Accountability Act (HIPAA), the Health Information Technology for Economic

and Clinical Health Act (“HITECH”), and related regulations—as well as equivalent state laws

regarding health information—regulate ePHI by dictating how entities like Giant Eagle must

maintain, and protect, ePHI. These laws also provide patients with numerous rights with respect

to their ePHI.

         7.      Giant Eagle maintains administrative, technical, and physical safeguards over ePHI

in accordance with the HIPAA Security Rule, HITECH, prevailing guidance from Health and

Human Services and the Office for Civil Rights, and state privacy laws. Giant Eagle also audits

all systems that store, transmit, or process ePHI in accordance with relevant standards, such as

NIST 800-66, ISO 27799, and maintains a SOC2 Type II attestation (a type of information

security) for these environments, ensuring that all required controls per the HIPAA Security Rule

are present.

         8.      Giant Eagle also performs thorough third party vendor and service provider risk

analysis and security reviews to ensure that the security controls to protect the confidentiality and

the integrity of ePHI in these environments are appropriate and present.




A1432836.6                                        2
   Case: 1:18-op-45090-DAP Doc #: 194-5 Filed: 12/20/19 4 of 4. PageID #: 10238



         9.     It will take several weeks to create reports regarding opioid prescriptions dispensed

in Cuyahoga and Summit Counties for the past three years (the “Proposed Reports”). Reports

including broader geographic and temporal ranges will take even longer.

         10.    While the Proposed Reports will be anonymized to remove patient names, street

addresses, and other easily identifiable information, the Proposed Reports will still contain ePHI

and must be maintained and protected in a manner that accounts for patient privacy concerns.

         11.    It is my understanding that creating anonymized reports regarding opioid

prescriptions dispensed in Cuyahoga and Summit Counties for the past three years will cost

approximately $75,000 to $125,000 and, of course, more if additional years are required.

         I have read the above declaration consisting of eleven (11) paragraphs and declare under

penalty of perjury that the foregoing is true and correct to the best of my knowledge, information,

and belief.




         12/20/2019
Date                                                  James Tsipakis




A1432836.6                                        3
